Title: From Benjamin Franklin to Vergennes, 28 September 1784
From: Franklin, Benjamin
To: Vergennes, Charles Gravier, comte de


				
					Sir.
					Passy, Sept. 28. 1784.
				
				I communicated immediately to Mr Williams the Letter your Excellency did me the Honour of writing to me the 26th. Instant, with the Memorial of Mr Denevers which accompany’d it.— I inclose a Letter from him to your Excellency, by which it will appear that the Complaint is not well founded; and I am persuaded that Mr Williams has hitherto given no undue Preference to any of his Creditors, and that it is his fix’d purpose to pay them all in equal Proportions as fast as he shall be enabled by the Receipt of his Debts. With great Respect, I am, Sir, Your Excellency’s most obedient and most humble Servant
				
					B Franklin
					His Excelly. the Count de Vergennes.
				
			 
				Notation: M. De R.
			